EXHIBIT 99.1 RADA Electronic Industries Announces 2011 First Quarter Results First Quarter Net Profit of $393,000 Press Release Source: RADA Electronic Industries Ltd. On Tuesday May 31, 2011, 10:00 am EDT NETANYA, Israel, May 31, 2011 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) announced today its financial results for the quarter ended March 31, 2011. 2011 First quarter highlights include: · Revenues of $7.8 million, a 72% increase compared to the first quarter of 2010. · Operating Profit of $543,000. · Net Profit of $393,000 compared to a net loss of $518,000 for the first quarter of 2010. 2011 First quarter Results Revenues increased by 72% to $7.8 million from $4.5 million in the first quarter of 2010. The increase is attributed mainly to projects being executed for Latin American customers. Gross Profit increased by 168% to $2.5 million from $929,000 in the first quarter of 2010. Operating Profit increased to $543,000 compared with a $247,000 loss in the first quarter of 2010. Financial Expenses totaled $152,000 compared with financial expenses of $279,000 in the first quarter of 2010. As a result, the Company reported a net profit of $393,000, or $0.04 per share, for the first quarter of 2011 compared to a net loss of $518,000 or $0.06 per share, for the first quarter of 2010. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, "We are pleased with our first quarter 2011 results, which put us on track with our strategic plan for the year. The increase in revenues can be partly attributed to the large scale integration projects we are executing for our Latin American customers. As a result of this increase, we have increased our R&D investment, particularly in the high growth areas such as our navigation and radar products, which will help us expand our product offerings in the coming years. Despite the weakened US dollar versus the Israeli Shekel this past quarter, we succeeded to mitigate its impact through hedging activities, which helped us reduce our financial expenses this quarter." "Looking ahead," continued Mr. Alon, "we will continue to pursue large opportunities in the navigation and radar product markets and expect them to become major growth drivers for the Company in the future." To arrange a call with management to discuss the results, please reach out to our Investor Relations contact, below. About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor. The Company specializes in Data Recording and Management (Digital Video & Data Recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Radar Sensors for active protective systems for land vehicles. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data March 31, December 31, ASSETS Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $ 26 and $ 78 at March 31, 2011 and at December 31, 2010 respectively) Other receivables and prepaid expenses Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net Goodwill Total other assets Total assets $ $ March 31, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Unaudited Audited CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Other accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Convertible note from a shareholder, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at March 31, 2011 and December 31, 2010; Issued and outstanding: 8,883,524 and 8,868,857 at March 31, 2011 and at December 31, 2010 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (unaudited) (audited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses Operating profit (loss) ) Financial expenses, net Consolidated net income (loss) ) Less: Net (income) loss attributable to Noncontrolling interest 3 8 ) Net income (loss) attributable to RADA shareholders $ $ ) Net income (loss) per share: Basic and diluted net income (loss) per share $ $ ) $ Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com Investor Relations Contact Ehud Helft/ Porat Saar +1 Rada@ccgisrael.com
